Exhibit 10.01

 

PROMISSORY NOTE

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials

 

$5,000,000.00 12-09-2016 06-30-2018 53125             BL1 2920 JPS  

 

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

 

Any item above containing "***" has been omitted due to text length limitations.

 

Borrower:

OURPET'S COMPANY, VIRTU COMPANY and SMP COMPANY INCORPORATED

1300 EAST STREET

FAIRPORT HARBOR, OH 44077

Lender:

The Huntington National Bank

Commercial Banking #90383

106 South Main Street

Akron, OH 44308

 

Principal Amount:  $5,000,000.00 Date of Note:  December 9, 2016

 

PROMISE TO PAY. OURPET'S COMPANY, VIRTU COMPANY and SMP COMPANY INCORPORATED
("Borrower") jointly and severally promise to pay to The Huntington National
Bank ("Lender"), or order, in lawful money of the United States of America, the
principal amount of Five Million & 00/100 Dollars ($5,000,000.00) or so much as
may be outstanding, together with interest on the unpaid outstanding principal
balance of each advance. Interest shall be calculated from the date of each
advance until repayment of each advance.

 

PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on June 30, 2018. In addition, Borrower will
pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning December 31, 2016, with all subsequent interest payments
to be due on the same day of each month after that. Unless otherwise agreed or
required by applicable law, payments will be applied first to any accrued unpaid
interest; then to principal; and then to any late charges. Borrower will pay
Lender at Lender's address shown above or at such other place as Lender may
designate in writing.

 

VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the LIBO Rate. 
As used herein, LIBO Rate shall mean the rate obtained by dividing: (1) the
actual or estimated per annum rate, or the arithmetic mean of the per annum
rates, of interest for deposits in U.S. dollars for the related LIBO Rate
Interest Period (as hereinafter defined), as determined by Lender in its
discretion based upon reference to information which appears on page LIBOR01,
captioned ICE Benchmark Administration Interest Settlement Rates, of the Reuters
America Network, a service of Reuters America Inc. (or such other page that may
replace that page on that service for the purpose of displaying London interbank
offered rates; or, if such service ceases to be available or ceases to be used
by Lender, such other reasonably comparable money rate service as Lender may
select) or upon information obtained from any other reasonable procedure, as of
two Banking Days (as hereinafter defined) prior to the first day of a LIBO Rate
Interest Period; by (2) an amount equal to one minus the stated maximum rate
(expressed as a decimal), if any, of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves) that is specified on the first day of each LIBO Rate Interest Period
by the Board of Governors of the Federal Reserve System (or any successor agency
thereto) for determining the maximum reserve requirement with respect to
eurocurrency funding (currently referred to as "Eurocurrency liabilities" in
Regulation D of such Board) maintained by a member bank of such System, or any
other regulations of any governmental authority having jurisdiction with respect
thereto as conclusively determined by the Lender.  Subject to any maximum or
minimum interest rate limitation specified herein or by applicable law, any
variable rate of interest on the obligation evidenced hereby shall change
automatically without notice to the Borrower on the first day of each LIBO Rate
Interest Period (the "Index"). The Index is not necessarily the lowest rate
charged by Lender on its loans. If the Index becomes unavailable during the term
of this loan, Lender may designate a substitute index after notifying Borrower.
Lender will tell Borrower the current Index rate upon Borrower's request. The
interest rate change will not occur more often than each month. Borrower
understands that Lender may make loans based on other rates as well. The Index
currently is 0.617% per annum. Interest on the unpaid principal balance of this
Note will be calculated as described in the "INTEREST CALCULATION METHOD"
paragraph using a rate of 2.250 percentage points over the Index, rounded to the
nearest percent, resulting in an initial rate of 2.867% per annum based on a
year of 360 days. NOTICE: Under no circumstances will the interest rate on this
Note be more than the maximum rate allowed by applicable law.

 

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.

 

PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
of accrued unpaid interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked "paid in full",
"without recourse", or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender's rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes "payment in full"
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to: The
Huntington National Bank, Commercial Banking #90383, 106 South Main Street,
Akron, OH 44308.

 

LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
7.000% of the regularly scheduled payment or $35.00, whichever is greater.

 

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding an
additional 6.000 percentage point margin ("Default Rate Margin"). The Default
Rate Margin shall also apply to each succeeding interest rate change that would
have applied had there been no default. However, in no event will the interest
rate exceed the maximum interest rate limitations under applicable law.

 

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:

 

Payment Default. Borrower fails to make any payment when due under this Note.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 



 

 

 

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.

 

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

 

Insecurity. Lender in good faith believes itself insecure.

 

Right to Cure.  If any default, other than a default on Indebtedness, is curable
and if Borrower or Grantor, as the case may be, has not been given a notice of a
similar default within the preceding twelve (12) months, it may be cured if
Borrower or Grantor, as the case may be, after Lender sends written notice to
Borrower or Grantor, as the case may be, demanding cure of such default:  (1) 
cure the default within fifteen (15) days, or, in the case of a default under
the clause titled “Other Defaults”, thirty (30) days; or  (2)  if the cure
requires more than fifteen (15) days, or, in the case of a default under the
clause titled “Other Defaults”, thirty (30) days, immediately initiate steps
which Lender deems in Lender's sole discretion to be sufficient to cure the
default and thereafter continue and complete all reasonable and necessary steps
sufficient to produce compliance as soon as reasonably practical.

 

LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

 

ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lender's legal expenses, whether or not there is a lawsuit, including
attorneys' fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. If not
prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.

 

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of Ohio
without regard to its conflicts of law provisions. This Note has been accepted
by Lender in the State of Ohio.

 

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Summit County, State of Ohio.

 

CONFESSION OF JUDGMENT. Borrower hereby irrevocably authorizes and empowers any
attorney-at-law, including an attorney hired by Lender, to appear in any court
of record and to confess judgment against Borrower for the unpaid amount of this
Note as evidenced by an affidavit signed by an officer of Lender setting forth
the amount then due, attorneys' fees plus costs of suit, and to release all
errors, and waive all rights of appeal. If a copy of this Note, verified by an
affidavit, shall have been filed in the proceeding, it will not be necessary to
file the original as a warrant of attorney. Borrower waives the right to any
stay of execution and the benefit of all exemption laws now or hereafter in
effect. No single exercise of the foregoing warrant and power to confess
judgment will be deemed to exhaust the power, whether or not any such exercise
shall be held by any court to be invalid, voidable, or void; but the power will
continue undiminished and may be exercised from time to time as Lender may elect
until all amounts owing on this Note have been paid in full. Borrower waives any
conflict of interest that an attorney hired by Lender may have in acting on
behalf of Borrower in confessing judgment against Borrower while such attorney
is retained by Lender. Borrower expressly consents to such attorney acting for
Borrower in confessing judgment.

 

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $33.00 if Borrower
makes a payment on Borrower's loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender's option, to
administratively freeze all such accounts to allow Lender to protect Lender's
charge and setoff rights provided in this paragraph.

 



 

 

 

LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note, as well as directions for payment from Borrower's accounts, may be
requested orally or in writing by Borrower or by an authorized person. Lender
may, but need not, require that all oral requests be confirmed in writing.
Borrower agrees to be liable for all sums either: (A) advanced in accordance
with the instructions of an authorized person or (B) credited to any of
Borrower's accounts with Lender. The unpaid principal balance owing on this Note
at any time may be evidenced by endorsements on this Note or by Lender's
internal records, including daily computer print-outs. Lender will have no
obligation to advance funds under this Note if: (A) Borrower or any guarantor is
in default under the terms of this Note or any agreement that Borrower or any
guarantor has with Lender, including any agreement made in connection with the
signing of this Note; (B) Borrower or any guarantor ceases doing business or is
insolvent; (C) any guarantor seeks, claims or otherwise attempts to limit,
modify or revoke such guarantor's guarantee of this Note or any other loan with
Lender; (D) Borrower has applied funds provided pursuant to this Note for
purposes other than those authorized by Lender; or (E) Lender in good faith
believes itself insecure.

 

FEE PROVISION. UPON RECEIPT OF A BILLING FROM LENDER, I AGREE TO PAY THE STATED
LOAN FEE AND, WHEN APPLICABLE, THE STATED DOCUMENT PREPARATION FEE.

 

BUSINESS PURPOSE. THE LOAN EVIDENCED HEREBY IS FOR COMMERCIAL OR BUSINESS
PURPOSES, AND IS NOT INTENDED AND WILL NOT BE USED FOR PERSONAL, FAMILY,
HOUSEHOLD, EDUCATIONAL, CONSUMER OR AGRICULTURAL PURPOSES.

 

CROSS-DEFAULT. IT SHALL ALSO BE AN EVENT OF DEFAULT HEREUNDER IF BORROWER FAILS
TO PERFORM OR COMPLY WITH ANY TERM, PROVISION OR CONDITION OF ANY OTHER
AGREEMENT, DOCUMENT OR INSTRUMENT EVIDENCING, SECURING OR SUPPORTING ANY
INDEBTEDNESS OWING FROM BORROWER TO LENDER.

 

IMPORTANT INFORMATION ABOUT PROCEDURES REQUIRED BY THE USA PATRIOT ACT. To help
the government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each entity or person who opens an account or
establishes a relationship with the Lender.

 

What this means: When an entity or person opens an account or establishes a
relationship with the Lender, the Lender may ask for the name, address, date of
birth, and other information that will allow the Lender to identify the entity
or person who opens an account or establishes a relationship with the Lender. 
The Lender may also ask to see identifying documents for the entity or person.

 

ADDITIONAL LIBO RATE PROVISIONS. As used herein, Banking Day shall mean any day
other than a Saturday or a Sunday on which banks are open for business in
Columbus, Ohio, and on which banks in London, England, settle payments.

 

As used herein, LIBO Rate Interest Period shall mean One (1) month, provided
that: (1) if any LIBO Rate Interest Period would otherwise expire on a day which
is not a Banking Day, the LIBO Rate Interest Period shall be extended to the
next succeeding Banking Day (provided, however, that if such next succeeding
Banking Day occurs in the following calendar month, then the LIBO Rate Interest
Period shall expire on the immediately preceding Banking Day).

 

In the event that Lender reasonably determines that by reason of (1) any change
arising after the date of this Note affecting the interbank eurocurrency market
or affecting the position of the Lender with respect to such market, adequate
and fair means do not exist for ascertaining the applicable interest rates by
reference to which the LIBO Rate then being determined is to be fixed, (2) any
change arising after the date of this Note in any applicable law or governmental
rule, regulation or order (or any interpretation thereof, including the
introduction of any new law or governmental rule, regulation or order), or (3)
any other circumstance affecting the Lender or the interbank market (such as,
but not limited to, official reserve requirements required by Regulation D of
the Board of Governors of the Federal Reserve System), the LIBO Rate plus the
applicable spread shall not represent the effective pricing to the Lender of
accruing interest hereunder based upon the LIBO Rate, then, and in any such
event, the accruing of interest hereunder based upon the LIBO Rate shall be
suspended until Lender shall notify the Borrower that the circumstances causing
such suspension no longer exist.  In such case, beginning on the date of such
suspension interest shall accrue hereunder at a variable rate of interest per
annum, which shall change in the manner set forth below, equal to 0.000
percentage points in excess of the Prime Commercial Rate (as hereinafter
defined).

 

In the event that on any date Lender shall have reasonably determined that
accruing interest hereunder based upon the LIBO Rate has become unlawful by
compliance by the Lender in good faith with any law, governmental rule,
regulation or order, then, and in any such event, the Lender shall promptly give
notice thereof to the Borrower.  In such case, accruing interest hereunder based
upon the LIBO Rate shall be terminated and the Borrower shall, at the earlier of
the end of each LIBO Rate Interest Period then in effect or when required by
law, repay the advances based upon the LIBO Rate, together with all interest
accrued thereon.  In such case, when required by law, interest shall accrue
hereunder at a variable rate of interest per annum, which shall change in the
manner set forth below, equal to 0.000 percentage points in excess of the Prime
Commercial Rate.

 

As used herein, Prime Commercial Rate shall mean the rate established by Lender
from time to time based on its consideration of economic, money market, business
and competitive factors, and it is not necessarily the Lender's most favored
rate.  Subject to any maximum or minimum interest rate limitation specified
herein or by applicable law, any variable rate of interest on the obligation
evidenced hereby based upon the Prime Commercial Rate shall change automatically
without notice to the Borrower immediately with each change in the Prime
Commercial Rate.  If during any period of time while interest is accruing
hereunder based upon the Prime Commercial Rate the obligation evidenced by this
Note is not paid at maturity, whether maturity occurs by lapse of time, demand,
acceleration or otherwise, the unpaid principal balance and any unpaid interest
thereon shall, thereafter until paid, bear interest at a rate equal to 0.000
percentage points (which shall be 0.000 percentage points, unless completed) in
excess of the rate indicated in the immediately preceding two paragraphs.

 

If, due to (1) the introduction of or any change in or in the interpretation of
any law or regulation, (2) the compliance with any guideline or request from any
central bank or other public authority (whether or not having the force of law),
or (3) the failure of the Borrower to repay any advance when required by the
terms of this Note, there shall be any loss or increase in the cost to the
Lender of accruing interest hereunder based upon the LIBO Rate, then the
Borrower agrees that the Borrower shall, from time to time, upon demand by the
Lender, pay to the Lender additional amounts sufficient to compensate the Lender
for such loss or increased cost.  A certificate as to the amount of such loss or
increase cost, submitted to the Borrower by the Lender, shall be conclusive
evidence, absent manifest error, of the correctness of such amount.

 

Notwithstanding the section above captioned PREPAYMENT, during any period of
time while interest is accruing hereunder based upon the LIBO Rate Borrower may
not prepay any portion of the outstanding principal balance prior to the
expiration of the then current LIBO Rate Interest Period.

 

DETERMINATION OF INDEX.   This Note expresses an initial interest rate and an
initial index value to 3 places to the right of the decimal point.  This
expression is done solely for convenience.  The reference sources for the index
used by Lender, as stated in this Note, may actually quote the index on any
given day to as many as 5 places to the right of the decimal point.  Therefore,
the actual index value used to calculate the interest rate on and the amount of
interest due under this Note will be to 5 places to the right of the decimal
point.

 



 

 

 

PAYMENT DATES.  If the due date of any payment under this Note shall be a day
that is not a Banking Day (as defined herein), the due date shall be extended to
the next succeeding Banking Day; provided, however, that if such next succeeding
Banking Day occurs in the following calendar month, then the due date shall be
the immediately preceding Banking Day.

 

UNUSED COMMITMENT FEE. Borrower hereby agrees to pay to Lender an Unused
Commitment Fee ("UCF") equal to (a) the Applicable Commitment Fee Rate
(calculated on the basis of a year of 360 days and for actual days elapsed
(including the first day but excluding the last day the Commitment remains
outstanding)) multiplied by (b) the Commitment Amount less the sum of Direct
Line Borrowings and Outstanding Letters of Credit issued under the Commitment.
The UCF shall be calculated by Lender as of the close of each calendar day.
Borrower shall be billed and remit the UCF on a calendar quarter basis in the
month immediately following the end of the calendar quarter.

 

Applicable Commitment Fee Rate means (.125%).

 

PRIOR NOTE. This Note is given in renewal and replacement of a certain
Promissory Note dated May 27, 2015, in the original principal amount of
$5,000,000.00 executed and delivered by Borrower to FirstMerit Bank, N.A.
predecessor by merger to Lender, as may have been amended from time to time.

 

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Borrower does not agree or intend to pay, and
Lender does not agree or intend to contract for, charge, collect, take, reserve
or receive (collectively referred to herein as "charge or collect"), any amount
in the nature of interest or in the nature of a fee for this loan, which would
in any way or event (including demand, prepayment, or acceleration) cause Lender
to charge or collect more for this loan than the maximum Lender would be
permitted to charge or collect by federal law or the law of the State of Ohio
(as applicable). Any such excess interest or unauthorized fee shall, instead of
anything stated to the contrary, be applied first to reduce the principal
balance of this loan, and when the principal has been paid in full, be refunded
to Borrower. Lender may delay or forgo enforcing any of its rights or remedies
under this Note without losing them. Each Borrower understands and agrees that,
with or without notice to Borrower, Lender may with respect to any other
Borrower (a) make one or more additional secured or unsecured loans or otherwise
extend additional credit; (b) alter, compromise, renew, extend, accelerate, or
otherwise change one or more times the time for payment or other terms of any
indebtedness, including increases and decreases of the rate of interest on the
indebtedness; (c) exchange, enforce, waive, subordinate, fail or decide not to
perfect, and release any security, with or without the substitution of new
collateral; (d) apply such security and direct the order or manner of sale
thereof, including without limitation, any non-judicial sale permitted by the
terms of the controlling security agreements, as Lender in its discretion may
determine; (e) release, substitute, agree not to sue, or deal with any one or
more of Borrower's sureties, endorsers, or other guarantors on any terms or in
any manner Lender may choose; and (f) determine how, when and what application
of payments and credits shall be made on any other indebtedness owing by such
other Borrower. Borrower and any other person who signs, guarantees or endorses
this Note, to the extent allowed by law, waive presentment, demand for payment,
and notice of dishonor. Upon any change in the terms of this Note, and unless
otherwise expressly stated in writing, no party who signs this Note, whether as
maker, guarantor, accommodation maker or endorser, shall be released from
liability. All such parties agree that Lender may renew or extend (repeatedly
and for any length of time) this loan or release any party or guarantor or
collateral; or impair, fail to realize upon or perfect Lender's security
interest in the collateral; and take any other action deemed necessary by Lender
without the consent of or notice to anyone. All such parties also agree that
Lender may modify this loan without the consent of or notice to anyone other
than the party with whom the modification is made. The obligations under this
Note are joint and several.

 

 

 

 

PRIOR TO SIGNING THIS NOTE, EACH BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. EACH BORROWER
AGREES TO THE TERMS OF THE NOTE.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

NOTICE: FOR THIS NOTICE "YOU" MEANS THE BORROWER AND "CREDITOR" AND "HIS" MEANS
LENDER.

 

WARNING - BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

 



BORROWER:       OURPET'S COMPANY             By: /s/ Steven Tsengas   STEVEN
TSENGAS, President of OURPET'S COMPANY   VIRTU COMPANY               By: /s/
Steven Tsengas   STEVEN TSENGAS, President of VIRTU COMPANY   SMP COMPANY
INCORPORATED             By: /s/ Steven Tsengas   STEVEN TSENGAS, President of
SMP COMPANY INCORPORATED

 



 

